Case 2:18-cv-02203-PKH Document 1

Filed 12/10/18 Page 1 of 11 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF ARKANSAS "23733.

INTERNATIONAL UNION,
UNITED AUTOMOBILE,
AEROSPACE AND
AGRICULTURAL IMPLEMENT
WORKERS OF AMERICA, AFL-
CIO, AND UAW LOCAL 716,

Plaintiffs,
vs.
TRANE U.S. INC.,

Defendant.

Xe
:

Much Lig,
a Wap RKaNs
Gl
D 0 2
B “OLAS Fy <0ig
be OUNG, Cy
Puty Clery ork

 

 

COMPLAINT TO COMPEL ARBITRATION

International Union, United Automobile, Aerospace and Agricultural

Implement Workers of America, AFL-CIO (“the International Union’), and UAW

Local 716 (together “UAW”), allege for their Complaint against Defendant Trane

US. Inc. (“the Company’) as follows:

Nature of the Case

1. This is an action under Section 301 of the Labor-Management

Relations Act, 29 U.S.C. §185 (“Section 301 of the LMRA”), to compel arbitration

under a collective bargaining agreement between the Company, an employer in an

industry affecting commerce, and UAW, a labor organization representing
Case 2:18-cv-02203-PKH Document1 Filed 12/10/18 Page 2 of 11 PagelD #: 2

employees in an industry affecting commerce.

2. UAW has a dispute with the Company concerning vacation pay due
employees who were terminated upon the closing of their plant at Fort Smith,
Arkansas. The parties submitted the case to Arbitrator T. Zane Reeves, who issued
an Award on June 29, 2018. The Arbitrator held Trane had violated Article XX of
the Collective Bargaining Agreement (“CBA”), which provides in relevant part
that an “eligible employee whose employment is terminated because of plant
closing shall be entitled to. . .the full vacation allowance for which he might have
qualified for the calendar year in which his employment is terminated....”” CBA at
Article XX, Section 2(b) (¥ 166). The Arbitrator’s Award directed Trane to make
the employees whole, and reserved “jurisdiction of this matter until the terms of
the award are met.”

3. After the Arbitrator issued the Award, Trane offered to make
payments to three employees who, had they not been terminated, would have been
entitled to supplemental vacation allowances by virtue of reaching seniority
milestones before the end of 2017. The UAW asserted that such payments would
constitute only partial compliance with the Award. It maintains that the “make
whole” remedy ordered by the Arbitrator also requires Trane to make payments for
the vacation allowances for which approximately 200 employees — but for the plant

closing — might have qualified in 2017, and been entitled to receive January 1,

2
Case 2:18-cv-02203-PKH Document1 Filed 12/10/18 Page 3 of 11 PagelD #: 3

2018. The Union contends that, by failing to make these payments, the Company
refused to provide employees laid-off as part of the shutdown with the “full
vacation allowance” to which they are entitled under Article XX.

4. The Parties presented their disagreement to the Arbitrator. On
September 13, 2018, the Arbitrator emailed the Parties, stating that the Company
had complied with his Award, and that he would no longer retain jurisdiction. He
did not, however, address the question of whether employees are entitled to the
vacation allowances for which — had the plant remained open — they might have
qualified in 2017, and been entitled to receive January 1, 2018. The Company
takes the position that the Arbitrator is now barred by the functus officio doctrine
from resolving this issue.

5. The Company is wrong. The functus officio doctrine does not bar the
Arbitrator from addressing an unresolved issue in the implementation of the
Award. The parties agreed to arbitration of all disputes related to the vacation pay
entitlement described in Article XX of the CBA, including disputes over
compliance with any award. The Court should therefore order the Company to
arbitrate the unresolved issue of whether Trane must pay the “full vacation

allowance” to which approximately 200 employees are entitled.
Case 2:18-cv-02203-PKH Documenti Filed 12/10/18 Page 4 of 11 PagelD #: 4

Parties

6. The International Union is a labor organization with its headquarters
in Michigan that represents workers, including those who worked at the
Company’s facility in Fort Smith. UAW Local 716, based in Fort Smith, is an
affiliate of the International Union that, along with the International Union and the
Company, is a signatory to the CBA.

7. The Company is a for-profit corporation headquartered in New Jersey.
It is a wholly owned subsidiary of Ingersoll Rand, an American company now
incorporated in Ireland but with its headquarters in North Carolina. At all relevant
times, the Company has engaged in business in Arkansas.

Jurisdiction and Venue

8. This Court has jurisdiction of this matter under Section 301 of the
LMRA, 29 U.S.C. §185, and under 28 U.S.C. §1331, as the Complaint alleges a
violation of an agreement between an employer and a labor organization
representing employees in an industry affecting commerce.

9. Venue lies within the Western District of Arkansas because it was

within this District that the acts complained of occurred.
Case 2:18-cv-02203-PKH Document1 Filed 12/10/18 Page 5 of 11 PagelID #: 5

The Collective Bargaining Agreements and the Plant Closing

10. UAW and the Company are parties to a CBA which was effective by
its terms for the period March 17, 2013 to April 1, 2017. The CBA covered a
bargaining unit of workers at the Company’s plant in Fort Smith. A copy of the
2013-2017 CBA is attached as Exhibit A.

11. In February 2017, the Company announced its intent to close its plant
on Zero Drive in Fort Smith.

12. UAW and the Company entered into a Memorandum of Agreement
(“MOA”) regarding closing issues on March 8, 2017. A copy of the MOA is
attached as Exhibit B. Among other things, the parties agreed in the MOA to
extend the CBA's term to the date of the plant’s actual closing or April 2019,
whichever is earlier.

13. The CBA contains a grievance-and-arbitration procedure to resolve
disputes between the parties as to their agreement. The final step is binding
arbitration: “Any grievance which involves the interpretation or application of this
Agreement and which remains unsettled after having been fully processed pursuant
to the provisions of Article XII shall be submitted to arbitration upon written
request of the Union, provided such request is made within 30 days after the final
decision of the Company has been given to the Union pursuant to Article XII.”

CBA at Article XIV, Section 1 (9144).
Case 2:18-cv-02203-PKH Document1 Filed 12/10/18 Page 6 of 11 PagelD #: 6

14. The parties have an unresolved dispute as to the Company’s failure to
make any payments for vacation allowances for which — but for the plant closing —
employees might have qualified in 2017, and been entitled to receive January 1,
2018. The Union claims that the Company refused to pay the “full vacation
allowance” to which approximately 200 employees were entitled when they were
laid-off as part of the shutdown.

15. The parties submitted the case to Arbitrator T. Zane Reeves, who
issued an Award on June 29, 2018, attached as Exhibit C to this Petition. The
Arbitrator held Trane had violated Article XX of the CBA, which provides that an
“eligible employee whose employment is terminated because of plant closing shall
be entitled to. . the full vacation allowance for which he might have qualified for
the calendar year in which his employment is terminated....” CBA at Article XX,
Section 2(b) (Par. 166). The Arbitrator’s Award directed Trane to make the
employees whole. The Arbitrator reserved “jurisdiction of this matter until the
terms of the award are met.”

16. After the Arbitrator issued the Award, Trane offered to make
payments to three employees who, had they not been terminated, would have been
entitled to supplemental vacation allowances by virtue of reaching seniority
milestones before the end of 2017. The UAW asserted that such a payment would

constitute only partial compliance with the Award. It maintains that the “make
Case 2:18-cv-02203-PKH Document1 Filed 12/10/18 Page 7 of 11 PagelD #: 7

whole” remedy ordered by the Arbitrator also requires Trane to make payments for
vacation allowances for which— but for the plant closing — employees might have
qualified in 2017, and been entitled to receive January 1, 2018. The Union

contends that, by failing to make these payments, the Company refused to provide
employees laid-off as part of the shutdown with the “full vacation allowance” to
which they are entitled under Article XX.

17. The Parties presented their disagreement to the Arbitrator. On
September 13, 2018, the Arbitrator informally addressed the dispute. He wrote in
an email that day: “I have reviewed your most recent briefs and emails regarding
clarification of my award. In my second Award, I ruled that the Company was
obligated to recognize any milestone date in 2017 that would occur after the
employee's plant closing date. It is my understanding that the Company complied
with this award by paying a week's additional vacation pay to three employees who
had a milestone anniversary dates in 2017 that would have happened after their
2017 plant termination dates. I note that the original grievance cited the CBA
violation as Article XX only. However, vacation eligibility requirements are
defined in Article IX [see paragraphs 71 & 72] and is based on years of continuous
service, rather than seniority only. Thus, the Company complied with my award
and I am no longer retaining jurisdiction in this matter.”

18. The Arbitrator inadvertently neglected to address a central claim
Case 2:18-cv-02203-PKH Document1 Filed 12/10/18 Page 8 of 11 PagelD #: 8

before him: that the Company failed to make any payments for vacation
allowances for which — but for the shutdown — employees might have qualified in
2017, and been entitled to receive January 1, 2018. In doing so, the Company
denied the “full vacation allowance” to which approximately 200 employees were
entitled when they were laid-off as part of the shutdown.

19. The Union raised this omission with the Arbitrator. On October 24,
2018, the Union outlined the unresolved issue, and asked the Arbitrator to resolve
it. A copy of the Union’s October 24, 2018 request for resolution of the unresolved
issue is attached as Exhibit D hereto. To date, the Arbitrator has not acted on the
Union’s request.

20. The Company takes the position that the Arbitrator is barred by the
functus officio doctrine from addressing the remaining question before him. The
Company is wrong. The functus officio doctrine does not bar the Arbitrator from
addressing an unresolved issue in the implementation of the Award. The parties
agreed to arbitration of all disputes, including disputes over compliance with the
Award. The Court should therefore order the Company to arbitrate before
Arbitrator Reeves the unresolved issue of its refusal to pay the “full vacation
allowance” to which approximately 200 employees were entitled when they were

laid-off as part of the shutdown.
Case 2:18-cv-02203-PKH Document1 Filed 12/10/18 Page 9 of 11 PagelD #: 9

FIRST CLAIM TO COMPEL ARBITRATION
(29 U.S.C. § 185)

21. The allegations of paragraphs 1-20 are hereby incorporated as if fully
set forth herein.

22. The Company has breached its agreement to submit to final arbitration
of the parties’ dispute concerning its refusal to pay the “full vacation allowance” as
described above.

23. To the extent that the Company or Arbitrator Reeves incorrectly
believes that arbitration of the unresolved issue is barred, the Court should direct
arbitration of the unresolved issue.

24. Pursuant to Section 301 of the LMRA, 29 U.S.C. §185, this Court has
authority to compel the Company to arbitrate regarding its refusal to pay the “full
vacation allowance” to which approximately 200 employees were entitled when
they were laid-off as part of the shutdown.

IN THE ALTERNATIVE,
SECOND CLAIM TO VACATE AND REMAND AWARD
(29 U.S.C. § 185)

25. The allegations of paragraphs 1-24 are hereby incorporated as if fully
set forth herein.

26. This Count is pleaded in the alternative to the foregoing Count I under

Fed.R.Civ. P. 8(d)(2)-(3).
Case 2:18-cv-02203-PKH Document1 Filed 12/10/18 Page 10 of 11 PagelD #: 10

27. Ifany act or omission of the Arbitrator were deemed to constitute a
final award precluding further arbitration of unresolved issues, such an act or
omission must be vacated and remanded to the Arbitrator as an incomplete
resolution of the parties’ submission.

28. Pursuant to Section 301 of the LMRA, 29 U.S.C. § 185, this Court has
authority to vacate and remand any such award for resolution of the Union’s claim
that the Company refused to pay the “full vacation allowance” to which
approximately 200 employees were entitled when they were laid-off as part of the
shutdown.

PRAYER FOR RELIEF

UAW respectfully requests that this Court enter an order:

(A) To compel the Company to arbitrate the Union’s claim concerning the
refusal to pay the “full vacation allowance” to which approximately 200 employees
were entitled when they were laid-off as part of the shutdown;

(B) In the alternative, to vacate any act or omission purporting to be a
final award and remand to Arbitrator Reeves for resolution of the Union’s claim
concerning the refusal to pay the “full vacation allowance” to which approximately
200 employees were entitled when they were laid-off as part of the shutdown;

(C) Order such other relief as the Court deems appropriate.

10
Case 2:18-cv-02203-PKH Documenti Filed 12/10/18 Page 11 of 11 PagelD #: 11

Respectfully submitted,

    

  

L. Burnett
LAvey and Burnett

04 West Second Street

Little Rock, AR 72201

Tel.: 501-376-2269

Fax: 501-372-1134
jburnett@laveyandburnett.com

Arlus J. Stephens, pro hac vice to be filed
Murphy Anderson PLLC

1401 K Street NW, Suite 300
Washington, DC 20005

Tel.: 202-223-2620

Fax: 202-296-9600

astephens‘@ murphvplic.com

 

Attorneys for International Union, UAW
and UAW Local 716

11
